DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on April 15, 2021:
Claims 1, 3, 6-8, 11, 13-16, and 23-25 are amended.  
Claims 1-25 are pending. 

Response to Amendment
In response to the remarks filed on April 15, 2021:
a.	35 U.S.C. 103 rejections of claims 17-22 are withdrawn in view of the  statement filed on April 14, 2021 pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the Goodman et al. (Pub. No. US 2020/0082007, filed on September 11, 2018; hereinafter Goodman) reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
b.	Applicant’s remarks regarding the rejections of the 35 U.S.C. 102(a)(1) and the 35 U.S.C. 103 of claims 1-16 have been fully considered but are moot in view of a new ground of rejections presented hereon.
23-25 have been fully considered and are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (Pub. No. US 2011/0238906, published on September 29, 2011; hereinafter Amir) in view of Stripling (Pat. No. US 9015005, published on April 21, 2015).

Regarding claims 1, 14, and 16, Amir clearly shows and discloses a computer-implemented method; a computer program product for creating a search index within a data storage library (Abstract), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform the method; a library controller, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to implement the method (Figure 2) comprising: 
a unified index of contents (e.g., files and directories) of a plurality of tape cartridges stored in the library is created, [0197]); 
transparently loading the data storage cartridge into a data storage drive of a data storage library (obtaining a list of a plurality of tapes to be indexed; sending a command to the automated tape library to load a selected tape into a tape drive, [0197]);
creating the search index, utilizing the data storage cartridge and the data storage drive (reading index information from the tape; appending information from the index to a unified index, [0197]. The tape cartridges imported into the automated library may be loaded by an operator and appending information therefrom to the unified index, [0198]); and 
storing the search index (browsing and search of file names, directories and/or attributes in the unified index may be allowed while tapes are not present in the automated tape library, [0200]). 
Stripling then discloses providing an indication to an application that the data storage cartridge is located in a storage slot while the data storage cartridge is loaded into the data storage drive (monitoring appliance 220 can continually poll the state of library 100, track tape movements and monitor the components of library 100, [Column 6, Lines 36-59]. Monitoring appliance 220 of FIG. 2 polling library 100 via a RES command (for example) at step 402. In response to the poll of step 402, library 100 returns a snapshot of the status of the components of library 100 including information regarding slots 135, drives 140, and the tapes therein. Successive polls of library 100 can be compared at step 404. If the current poll, when compared with the previous poll, indicates that a tape has been loaded into a drive 140 a new tape session may be initiated at step 406. Monitoring application 220 may receive the tape number, the tape drive 140 number, and the tape drive 140 serial number involved in the information returned with the RES command response, [Column 7, Lines 39-61]).
It would have been obvious to an ordinary person skilled in the art at the time of the effective filing date of the application to incorporate the teachings of Stripling with the teachings of Amir for the purpose of monitoring libraries and library drives by determining which tape has been loaded in to which drive of the library and associating the session performance with that tape and that drive.
Regarding claim 2, Amir further discloses the creation of the search index is initiated in response to a receipt of a search request (a list of the tape cartridges or tapes thereof is obtained from an inventory request issued to the automated tape library. The tape cartridges imported into the automated library may be loaded by an operator and appending information therefrom to the unified index, [0198]).
Regarding claim 3, Amir further discloses transparently loading the data storage cartridge into a data storage derive of a data storage library includes: reporting the data storage drive as being empty when the data storage cartridge is loaded into the data storage drive (If the cartridge is not loaded in a drive, an available drive is identified (if none, wait for one to be freed or fail open), a Load command is issued to the library to load the tape cartridge to the drive, [0187]. It is clear that an empty or free drive would load the cartridge when the drive is available).
claim 5, Amir further discloses the data storage drive is selected from a group consisting of a host application drive and a utility drive (one or more storage shelves for holding data storage media, one or more data storage drives for reading and/or writing data on the data storage media, one or more import/export stations for operator access to the data storage media, one or more accessors for moving the data storage media to/from data storage drives and storage shelves, one or more frames or compartments for holding additional storage modules or library components, [0059]). 
Regarding claims 6, and 15, Amir further discloses transparently loading the data storage cartridge into the data storage drive of the data storage library includes: 
identifying a host application drive that is not currently being used within the data storage library (If the cartridge is not loaded in a drive, an available drive is identified (if none, wait for one to be freed or fail open), [0187]); 
loading the data storage cartridge into the host application drive (a Load command is issued to the library to load the tape cartridge to the drive, [0187]). 
Stripling then discloses presenting the data storage cartridge as being located in a storage slot when the data storage cartridge is loaded into the data storage drive (monitoring appliance 220 can continue monitoring performance 506 and 508 of library 100 until, at step 410, when it detects that the tape involved in tape session 502 and 504 is unloaded from the drive 140. Users can review performance 506 and 508 related information gathered during tape sessions 502 and 504 to identify low performance tape sessions such as tape session 504 at step 418. Users can also identify the causes for the low performance session 504 at step 420 from information gathered during tape sessions 502 and 504 as well as other information available to the users, [Column 9, Lines 21-57]).
Regarding claim 7, Amir further discloses transparently loading the data storage cartridge into the data storage drive of the data storage library includes: 
identifying a drive that is not currently being used within the data storage library (If the cartridge is not loaded in a drive, an available drive is identified (if none, wait for one to be freed or fail open), [0187]); 
loading the data storage cartridge into the drive of the data storage library (a Load command is issued to the library to load the tape cartridge to the drive, [0187]). 
Regarding claim 8, Stripling further discloses the indication that the data storage cartridge is located in the storage slot is provided to the application in response to receiving a request for inventory data from the application Monitoring appliance 220 of FIG. 2 polling library 100 via a RES command (for example) at step 402. In response to the poll of step 402, library 100 returns a snapshot of the status of the components of library 100 including information regarding slots 135, drives 140, and the tapes therein. Successive polls of library 100 can be compared at step 404. If the current poll, when compared with the previous poll, indicates that a tape has been loaded into a drive 140 a new tape session may be initiated at step 406. Monitoring application 220 may receive the tape number, the tape drive 140 number, and the tape drive 140 serial number involved in the information returned with the RES command response, [Column 7, Lines 39-61]).

claim 9, Amir further discloses creating the search index includes parsing data stored within the data storage cartridge by the data storage drive, and creating one or more index data structures by the data storage drive, based on the data (a unified index of contents (e.g., files and directories) of a plurality of tape cartridges stored in the library is created on a computer by: obtaining a list of a plurality of tapes to be indexed; sending a command to the automated tape library to load a selected tape into a tape drive; reading index information from the tape; appending information from the index to a unified index, [0197]). 
Regarding claim 12, Amir further discloses all or part of the search index is stored within media other than the data storage cartridge (browsing and search of file names, directories and/or attributes in the unified index may be allowed while tapes are not present in the automated tape library, [0200]). 
Claims 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Amir in view of Stripling and further in view of Itagaki et al. (Pub. No. US 2015/0363119, published on December 17, 2015; hereinafter Itagaki).

Regarding claim 4, Itagaki then discloses the creation of the search index is initiated in response to new data being introduced into the data storage library (During the writing to the tape drive in step S3, much load is not imposed on the system on the host 30 side. Therefore, the index can be created in parallel with the writing in step S3, [0057]). 

Itagaki with the teachings of Amir, as modified by Stripling, for the purpose of generating an index in response to new data being written on to a tape loaded into a drive in a data library.
Regarding claim 10, Itagaki then discloses all or part of the search index is stored within the data storage cartridge (the combined file, the first index information, and the second index information are all written to a data partition of the tape, the first index information is written behind a data area of the combined file, and the second index information is written behind the first index information, [0011]). 
Claims 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Amir in view of Stripling and further in view of Iwasaki et al. (Pub. No. US 2016/0063007, published on March 3, 2016; hereinafter Iwasaki).

Regarding claim 11, Stripling then discloses the creation of the search index is initiated automatically according to a predetermined schedule (monitoring appliance 220 can continue monitoring performance 506 and 508 of library 100 until, at step 410, when it detects that the tape involved in tape session 502 and 504 is unloaded from the drive 140. Users can review performance 506 and 508 related information gathered during tape sessions 502 and 504 to identify low performance tape sessions such as tape session 504 at step 418. Users can also identify the causes for the low performance session 504 at step 420 from information gathered during tape sessions 502 and 504 as well as other information available to the users, [Column 9, Lines 21-57]). 
Amir then discloses reporting the data storage drive as being empty when the data storage cartridge is loaded into the data storage drive (If the cartridge is not loaded in a drive, an available drive is identified (if none, wait for one to be freed or fail open), a Load command is issued to the library to load the tape cartridge to the drive, [0187]. It is clear that an empty or free drive would load the cartridge when the drive is available).
Iwasaki then discloses all or part of the search index is stored within another data storage cartridge (In operation S309, the node 112 accesses a file ("/ltfs/tapeA/dir1/file-a") on the specified tape medium, based on the index on the shared disk, [0096]-[0097], [0037]). 
It would have been obvious to an ordinary person skilled in the art at the time of the effective filing date of the application to incorporate the teachings of Iwasaki with the teachings of Amir, as modified by Stripling, for the purpose of enabling data operations within a storage system to be implemented uninterruptedly based on the data indices maintained on different storage media of the storage system.
Regarding claim 13, Iwasaki further discloses flagging the data storage cartridge as being verified (A flag is prepared to be set at the time of the first mounting for a predetermined tape medium, for example, and it is possible to check whether the flag is set, and determine whether the mounting is the first one, [0094]). 

Allowable Subject Matter
Claims 17-25 are allowed over the prior art.  


Related Prior Art
The following references are not used in the above rejections but deemed relevant to the claims:
Abramovitz et al. (Pub. No. US 2014/0149477) teaches a user interface is generated and a subset of the tape storage analytics data including data on operation of at least tape libraries or library components within the tape libraries or activities involving any or a combination of these components are provided through the interface.
Alber et al. (Pat. No. US 9,020,921) teaches accessing tape storage analytics including navigating between data corresponding to a tape library or its comprising components, a tape drive, media, or corresponding activities.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

              /SON T HOANG/    Primary Examiner, Art Unit 2169                                                                                                                                                                                                             July 15, 2021